Citation Nr: 0532389	
Decision Date: 12/01/05    Archive Date: 12/21/05

DOCKET NO.  04-26 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for bilateral hearing loss


ATTORNEY FOR THE BOARD

Nancy McElwain, Associate Counsel



INTRODUCTION

The veteran was in active duty from October 1964 to October 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 decision by the 
Department of Veterans Affairs (VA) San Juan, Puerto Rico, 
Regional Office (RO).  

The Board notes that the veteran, in his September 2003 
"Statement in Support of Claim," requested that his service 
connection claim for his shoulder condition be reopened.  
This matter is REFERRED to the RO for the appropriate action.


FINDINGS OF FACT

1.  Development of the record is sufficiently complete to 
permit a fair and just resolution of the appeal, and there 
has been no prejudicial failure of notice or assistance to 
the appellant.  

2.  Bilateral hearing loss was not present during service, 
was not manifest within a year after separation from service, 
and the current hearing loss is not attributable to any event 
or injury during service.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
service, and may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Assist

As a preliminary matter, the Board notes that regulations 
enacted under the Veterans Claims Assistance Act of 2000 
(VCAA) require VA to notify claimants and their 
representatives of any information that is necessary to 
substantiate the claim for benefits.  See 38 U.S.C.A. § 5103 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005).  The 
United States Court of Appeals for Veterans' Claims (Court) 
has held that this notice must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  Regulations also dictate that VA has a duty to assist 
claimants, essentially providing that VA will make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim.  See 38 U.S.C.A. § 5103(A) (West 
2002); 38 C.F.R. § 3.159(c) (2005).  

In the present case, the issue on appeal arises from an 
original claim for service connection for bilateral hearing 
loss.  In this context, the Board notes that a substantially 
complete application was received in March 2003.  In March 
2003, April 2003, and again in July 2003, prior to its 
adjudication of this claim, the AOJ provided notice to the 
veteran regarding the VA's duties to notify and to assist.  
Specifically, the AOJ notified the veteran of information and 
evidence necessary to substantiate the claim for service 
connection; information and evidence that VA would seek to 
provide; and information and evidence that the veteran was 
expected to provide.  Thus, the Board finds that the content 
and timing of the March 2003, April 2003, and July 2003 
notices comport with the requirements of § 5103(a) and 
§ 3.159(b).  The July 2003 letter specifically asked the 
veteran to send "any additional evidence or information," 
satisfying the final notice requirement.

Regarding the duty to assist, the Board finds that VA has 
done everything reasonably possible to assist the veteran 
with respect to his claim for benefits.  The claims file 
contains the veteran's service medical files.  His current VA 
treatment records have also been obtained.  He has been 
afforded VA examinations and a medical opinion has been 
obtained.  The Board does not know of any additional relevant 
evidence which has not been obtained.

In the circumstances of this case, additional efforts to 
assist the veteran in accordance with the VCAA would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
inform and assist the veteran.

II.  Applicable Law and Regulations

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131.  If a chronic disorder, such as an 
organic disease of the nervous system, is manifest to a 
compensable degree within one year after separation from 
service, the disorder may be presumed to have been incurred 
in service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.  

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Each disabling condition shown by a 
veteran's service records, or for which he seeks a service 
connection must be considered on the basis of the places, 
types and circumstances of his service as shown by service 
records, the official history of each organization in which 
he served, his medical records and all pertinent medical and 
lay evidence.  Determinations as to service connection will 
be based on review of the entire evidence of record, with due 
consideration to the policy of the VA to administer the law 
under a broad and liberal interpretation consistent with the 
facts in each individual case.  38 C.F.R. § 3.303(a).  

With chronic disease shown as such in service (or within the 
presumptive period under Sec. 3.307) so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any 
manifestation of joint pain, any abnormality of heart action 
or heart sounds, any urinary findings of casts, or any cough, 
in service will permit service connection of arthritis, 
disease of the heart, nephritis, or pulmonary disease, first 
shown as a clear-cut clinical entity, at some later date.  
For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established 
(leprosy, tuberculosis, multiple sclerosis, etc.), there is 
no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

There are medical principles so universally recognized as to 
constitute fact (clear and unmistakable proof), and when in 
accordance with these principles existence of a disability 
prior to service is established, no additional or 
confirmatory evidence is necessary.  Consequently with 
notation or discovery during service of such residual 
conditions (scars; fibrosis of the lungs; atrophies 
following disease of the central or peripheral nervous 
system; healed fractures; absent, displaced or resected 
parts of organs; supernumerary parts; congenital 
malformations or hemorrhoidal tags or tabs, etc.) with no 
evidence of the pertinent antecedent active disease or 
injury during service the conclusion must be that they 
preexisted service.  Similarly, manifestation of lesions or 
symptoms of chronic disease from date of enlistment, or so 
close thereto that the disease could not have originated in 
so short a period will establish pre-service existence 
thereof.  Conditions of an infectious nature are to be 
considered with regard to the circumstances of the infection 
and if manifested in less than the respective incubation 
periods after reporting for duty, they will be held to have 
preexisted service.  In the field of mental disorders, 
personality disorders which are characterized by 
developmental defects or pathological trends in the 
personality structure manifested by a lifelong pattern of 
action or behavior, chronic psychoneurosis of long duration 
or other psychiatric symptomatology shown to have existed 
prior to service with the same manifestations during 
service, which were the basis of the service diagnosis, will 
be accepted as showing pre-service origin.  Congenital or 
developmental defects, refractive error of the eye, 
personality disorders and mental deficiency as such are not 
diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. § 3.303(c).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).

III.  Factual Background and Analysis

The veteran contends he is entitled to service connection for 
bilateral hearing loss.  He asserts that the hearing loss 
began in 1964, while he was still in service, when he began 
having ear problems, such as serous otitis.  After reviewing 
all the evidence, however, the Board finds that the veteran's 
current hearing loss disorder is not etiologically or 
causally related to active duty service or any incident 
therein, and that it did not emerge until many years after 
service.

The veteran's service medical records show several complaints 
for and treatments of ear conditions, such as serous otitis 
(which the records show was "healed" by May 1965).  It was 
also noted that he has a perforated left eardrum.  However, 
there is no similar complaint of, or treatment for, any 
hearing loss.  In addition, the veteran's September 1967 
separation examination, although showing scarred eardrums, 
reported a normal audiogram.  

The first record of any complaints for, or treatment of, 
hearing loss is a notation in a February 2003 VA medical 
report stating that the patient "came because of decreased 
hearing for the last three years."  This first complaint 
arose over 36 years after separation from service, when the 
veteran was 59 years old.  The Federal Circuit has determined 
that such a lapse of time is a factor for consideration in 
deciding a service connection claim.  Maxson v. Gober, 230 
F.3rd. 1330, 1333 (Fed. Cir. 2000).

A report of a May 2003 VA medical examination, the first 
diagnosis of hearing loss on record, shows that the veteran's 
bilateral hearing was within normal limits, with mild to 
moderate sensorineural hearing loss.  

In addition, a report of a medical opinion from an August 
2003 VA examination concluded that there was no relation 
between the veteran's present condition and his military 
service.  The examiner found that the veteran's ears were 
normal except for tympanosclerosis "which should not cause 
any problem, that the otitis media in the left ear should not 
have caused any loss of hearing, and that the 1967 separation 
audiogram was normal."  

The VA medical opinion which weighs against the claim is the 
only medical opinion which is on record.  In addition, the VA 
medical records and diagnoses are the only medical records 
and diagnoses on record.  The fact that the veteran's own 
account of the etiology of his disability (i.e. having 
symptoms in his ears since service) was recorded in his 
medical histories is not sufficient to support the claim.  In 
LeShore v. Brown, 8 Vet. App. 406, 409 (1995), the Court held 
that:

[e]vidence which is simply information 
recorded by a medical examiner, 
unenhanced by any additional medical 
comment by that examiner, does not 
constitute "competent medical 
evidence"...[and] a bare transcription 
of a lay history is not transformed into 
"competent medical evidence" merely 
because the transcriber happens to be a 
medical professional.

For the foregoing reasons, the Board finds that 
bilateral hearing loss was not present during service, 
was not manifest within a year after separation from 
service, and any current hearing loss is not 
attributable to any event or injury during service.  
Accordingly, the Board concludes that bilateral hearing 
loss was not incurred in or aggravated by service, and 
may not be presumed to have been incurred in service.

ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
J.E. DAY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


